DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities: missing wherein clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ackermann (US 2011/0160798).
Re. claims 1 and 15, Ackermann discloses a device/system comprising: 
a direct current (DC) generator (paragraph 0021 – single phase current source, i.e. a DC source); 
at least one device comprising: 
an ionically conductive membrane having a first side and a second side (figure 6, electrode 100 includes a second portion 130 with ionically conductive material [ICM], with its first side in contact to the first portion 120 and second side contacting the nerve 110); and 

a connector configured to establish an electrical connection between the slurry of the at least one device and the DC generator (paragraph 0021 – ICM may be connected to a lead wire [connector] to a single phase current source [DC]).

Re. claims 2 and 17, Ackermann further discloses the system/device a conductive adhesive gel configured to be applied to the second side of the ionically conductive membrane in the at least one electrode and the other at least one device (paragraph 0043 – ICM of second portion 130 may be an electrolyte including a gel filler material; biocompatible polymeric gels), wherein the device is configured to deliver a DC from the DC generator through a subject's skin to neural tissue under the subject's skin (paragraph 0021 – current is produced in the ICM and can be applied to the tissue).

Re. claims 3, Ackermann further discloses wherein the mechanism comprises a tubing (paragraph 0022 – ICM contained in a tube structure; figure 1), and wherein the device is configured to deliver a DC from the DC generator percutaneously to the neural tissue, wherein the neural tissue is located under a subject's skin (paragraph 0021 – current is produced in the ICM and can be applied to the tissue).

Re. claims 4, Ackermann further discloses wherein the device is configured to encircle or partially encircle a nerve within the neural tissue (figure 3; paragraph 0045).

Re. claims 5-6 and 19, Ackermann further discloses the connector contacts a portion of the slurry, wherein the connector comprises at least one of a wire, a foil, a mesh, and at least a portion of the mechanism (paragraph 0021 – ICM may be connected to a lead wire [connector] to a single phase current source [DC]).

Re. claims 7 and 20, Ackermann further discloses wherein the slurry is configured to convert an electrical charge from a DC waveform generated by the DC generator to an ionic charge transmitted through the ionically conductive membrane (paragraph 0028 – ionic coupling electrode 100 includes ICM 130 that transmits DC charges to tissue 110).

Re. claims 8, Ackermann further discloses wherein the plurality of electrically conducting high surface area particles are dispersed within the ionically conductive material (figure 1, first portion 120 including high surface area carbon mixes with ICM second portion 130; paragraph 0041).

Re. claims 9-11, Ackermann further discloses wherein the ionically conductive material comprises a salt, wherein the salt comprises sodium chloride, potassium chloride, sodium lactate, or calcium chloride, and wherein the ionically conductive material is a solution or a gel (paragraph 0030 – ICM may be a gel, liquid, polymer, aqueous solution i.e. saline [sodium chloride and water]; 0043 - salt).

Re. claims 12 and 18, Ackermann further discloses wherein each of the plurality of electrically conducting high surface area particles comprise surface areas of at least 1000 m2/g (paragraph 0041 – first portion material includes a double layer coating consisting of black pearls 2000, a high surface area carbon with a surface area of about 1000 m2/g).

Re. claims 13-14, Ackermann further discloses wherein the ionically conductive membrane is configured for ionic conduction and comprises a composite membrane of a non-porous film disposed on a porous substrate material, and wherein the first side comprises the porous substrate material and the second side comprises the non-porous film (figure 1; first portion 120 is made of a porous carbon material disposed within the ICM 130, paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann (US 2011/0160798) as applied to claims 1-15 and 17-20  above, and further in view of Prochazka (US 2010/0016929 A1).
Re. claim 16, Ackermann teaches the device is configured to deliver a DC from the DC generator percutaneously to the neural tissue, wherein the neural tissue is located under a subject's skin (paragraph 0021 – current is produced in the ICM and can be applied to the tissue) as stated above, but does not teach the device comprising a return device configured to return the DC to the DC generator.
Prochazka discloses a system configured to deliver direct current (DC) to neural tissue comprising a return device configured to return the DC to the DC generator (figure 11; paragraph 0139 – current source includes a metal case 92 that provides a DC return current path to the circuitry of current source 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/device to incorporate the known element of a return device as taught by Prochazka in order to complete the flow of stimulation in the electric circuit (paragraph 0139).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792